Citation Nr: 0032758	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-04 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Evaluation of service-connected right knee patellofemoral 
syndrome, evaluated as 10 percent disabling from May 1, 1997.

2.  Evaluation of service-connected lumbosacral strain with 
disc disease L4-S1, evaluated as 10 percent disabling from 
May 1, 1997.

3.  Evaluation of service-connected post-operative lipoma 
excision, evaluated as 10 percent disabling from May 1, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to April 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) following an April 1998 decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for right knee 
patellofemoral syndrome, lumbosacral strain, and post-
operative lipoma excision.  The RO rated each disability as 
noncompensably disabling from May 1, 1997.

In March 1999, the RO re-characterized the veteran's low back 
disability as including lumbosacral strain with disc disease 
L4-S1 and rated it as 10 percent disabling, effective from 
May 1, 1997.  The RO also rated the post-operative lipoma 
excision as 10 percent disabling from May 1, 1997, under 
38 C.F.R. § 4.118, Diagnostic Code 7804.  The veteran's right 
knee disability was also rated as 10 percent disabling from 
May 1, 1997.


REMAND

Generally speaking, when service-connected knee disability is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000), 
other factors, such as limitation of motion or pain with use, 
are not to be considered when evaluating the disability.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (when disability 
is rated under Diagnostic Code 5257, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 do not apply).  However, the Board 
notes that the available evidence in this case suggests that 
the service-connected patellofemoral syndrome in fact causes 
pain and limitation of motion in addition to the already 
rated instability.  See February 1998 VA joints examination.  
Moreover, it appears that even the RO suggested that the 
service-connected disability might be manifested by problems 
other than subluxation or lateral instability.  This was 
evident in the manner in which the September 1998 statement 
of the case was prepared.  

The United States Court of Appeals for Veterans Claims 
(Court) has held, in cases where the record reflects that the 
veteran has multiple problems due to service-connected 
disability, it is possible to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Esteban, supra.  Therefore, because the record contains 
clinical findings which suggest that pain and limitation of 
motion are indeed manifestations of the veteran's service-
connected right knee disability, consideration must be given 
to whether the veteran is entitled to a separate rating for 
her pain, apart from the 10 percent award for instability 
already assigned by the RO under Diagnostic Code 5257.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); Esteban, supra; also 
see VAOPGCPREC 23-97 (July 1, 1997) (separate ratings may be 
assigned for instability and loss of motion when rating knee 
disability manifested by both).

As for the veteran's low back, the Board notes that 
limitation of motion has also been considered a manifestation 
of this service-connected disability.  See 38 C.F.R. § 4.71a 
(2000); VAOPGCPREC 36-97 (Dec. 12, 1997) (the provisions of 
Diagnostic Code 5293 contemplate limitation of motion and 
require application of 38 C.F.R. §§ 4.40, 4.45).  
Consequently, consideration must now be given to the degree 
of any functional loss caused by pain such as has been 
repeatedly complained of by the veteran.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).  
Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (2000).  In DeLuca v. Brown, the Court noted that the 
VA examination relied on to rate the veteran's disability had 
merely included findings as to the range of motion without 
accounting for factors enumerated in § 4.40.  The Court cited 
the case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994) in 
which 38 C.F.R. § 4.10 was quoted for the proposition that a 
rating examination must include a "full description of the 
effects of disability upon the person's ordinary activity."  
DeLuca, at 206 (emphasis added).  In order to effectuate this 
requirement, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be "'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id.  This is what is now required to evaluate 
both the right knee and low back disabilities.

When seen by VA in February 1998 and October 1998, the 
veteran's complaints of chronic low back and right knee pain 
were noted.  Additionally, clinical findings relative to the 
low back and right knee were made.  Specifically, as to the 
low back, the February 1998 joints examiner reported that 
range of motion of the lumbosacral spine was forward flexion 
to 80 degrees and lateral flexion to 40 degrees bilaterally.  
There was no tenderness to palpation.  It was opined that the 
soft tissue back pain was secondary to tumors.  However, at a 
February 1998 neurological examination, it was opined that 
the veteran's low back pain was musculoskeletal in origin 
because lipomas were usually considered superficial tumors 
and would not account for her pain unless they were close to 
a nerve root.  The February 1998 neurological examiner also 
reported that the veteran's gait was normal and that she 
could walk on her heels and toes.  The March 1998 lumbosacral 
spine computerized tomography (CT) scan revealed central disc 
protrusion at L5-S1 with no neural compression and a minimal 
disc bulge at L4-L5.  The October 1998 joints examiner 
reported that, with internal rotation of the left hip, the 
veteran had pain in the left sacroiliac and that this pain 
was consistent with her complaints of low back pain.  

As to the right knee, the February 1998 joints examiner 
reported that the knee was tender to palpitation along the 
tibial plateau but otherwise revealed no swelling, bony 
abnormality, or ligament laxity.  Range of motion was 0 to 
140 degrees.  Moreover, anterior drawer as well as posterior 
drawer signs, McMurray's, and Lachman's were negative.  The 
diagnosis was right knee pain.  It was also opined that, with 
flare-ups, range of motion would likely be further 
restricted, but that it was impossible to accurately estimate 
the additional loss of range of motion without examining the 
veteran during such a flare-up.

March 1998 right knee x-rays revealed no abnormalities.  The 
October 1998 joints examiner reported that the right knee had 
full range of motion but "some" laxity in the right 
patella, crepitus in or about the patella tendon, and some 
mild tenderness without effusion at the patella and tibial 
tendon.

Although at least one examiner felt that it was impossible to 
assess further restrictions due to flare-ups, no attempt was 
made to comply with the mandate of DeLuca, namely that an 
examiner express the functional losses experienced by the 
veteran in terms that can be used to apply the pertinent 
rating criteria.  For example, while a veteran may have 
normal range of motion demonstrated in a clinical setting, 
her functional loss due to pain or flare-ups may be 
comparable to a disability level contemplated by more severe 
limitation of motion.  If so, she must be rated accordingly.  
The only way to apply this rule is for the examiner to 
provide his/her best judgment as to the level of disability 
caused by the pain or flare-ups, etc., and to report such an 
opinion in terms that can be used to apply the rating 
criteria.

Therefore, because governing regulations provide that VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran and because the 
right knee and low back disabilities may be manifested by 
limitation of motion, a remand for a VA examination to 
ascertain the degree of low back and right knee impairment is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991); 
Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. 
Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 
6 Vet. App. 377 (1994); 38 C.F.R. § 3.326 (2000).  As to the 
veteran's right knee disability, the RO's adjudication must 
consider an award of separate ratings.  Esteban, supra; 
VAOPGCPREC 23-97 (July 1, 1997).

Lastly, as to the veteran's service connected post-operative 
lipoma excisions, as noted above, the RO most recently rated 
this disability as 10 percent disabling under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  See RO decision entered in 
March 1999.  However, the Board notes that, while the RO 
granted the veteran a single rating for the post-operative 
scarring, the record shows that the veteran in fact had three 
post-operative scars due to lipoma excision.  See VA 
examination reports dated in February 1998 and October 1998.  
Therefore, further evidentiary development is required to 
determine whether each is symptomatic in a way that would 
warrant a compensable rating.  From a review of the February 
and October 1998 VA examinations, it is not clear which, if 
any, of the post-operative lipoma excision scars are both 
tender and painful on objective demonstration.  Diagnostic 
Code 7804.

The Court has stated that VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski  Vet. App. 171, 175 
(1991).  Therefore, a remand for a VA examination to 
determine which of the veteran's postoperative scars are 
symptomatic as contemplated by Diagnostic Code 7804 is 
required.  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
must review the claims folder and ensure 
that all notification and development 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  

2.  The veteran should be scheduled for 
VA orthopedic and neurological 
evaluations to determine the extent of 
her service-connected right knee 
patellofemoral syndrome, lumbosacral 
strain with disc disease L4-S1, and 
scarring from lipoma excisions.  The 
examiners should review the claims file, 
examine the veteran, and provide findings 
that take into account all functional 
impairments due to her service-connected 
disabilities.  The examiners should 
identify each functional debility 
legitimately experienced by the veteran 
due to service-connected right knee 
patellofemoral syndrome, lumbosacral 
strain with disc disease L4-S1, and 
scarring from lipoma excisions.

a.  As for the right knee and low 
back, the orthopedic examiner should 
conduct complete range of motion 
studies.  Specifically, the examiner 
should conduct an evaluation of the 
veteran's right knee and low back 
that takes into account all 
functional impairments such as pain 
on use, weakness, fatigability, 
abnormal movement, etc.  See 
38 C.F.R. §§ 4.40, 4.45 (2000).  
Functional loss due to such 
difficulties with the knee should be 
equated with additional loss in 
range of motion due to these 
factors.  Functional loss due to 
such difficulties with the low back 
should be equated to criteria set 
forth in Diagnostic Codes 5293 and 
5295.  See DeLuca, supra.  If the 
veteran is examined at a point of 
maximum disability, the examiner 
should affirmatively say so.

b.  As for the right knee, the 
orthopedic examiner should state 
whether subluxation or lateral 
instability due to service-connected 
disability is "severe," 
"moderate," or "slight."  
Diagnostic Code 5257.  Any opinion 
as to subluxation or lateral 
instability must be reconciled with 
the February and October 1998 VA 
examiners' findings.

c.  As for the low back, the 
neurological examiner should report 
whether the veteran has any 
neurologic impairment due to 
service-connected low back 
disability and, if so, it should be 
reported in a manner such that 
potentially applicable rating 
criteria may be applied, including 
Diagnostic Code 5293 and Diagnostic 
Code 5295.

d.  As for the post-operative 
scaring, the examiner should 
identify the location of each scar 
and, as to each scar identified, 
provide a separate opinion as to 
whether that scar is both tender and 
painful on objective demonstration.  
Diagnostic Code 7804.

3.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  The RO should also 
ensure compliance with the Veterans 
Claims Assistance Act of 2000.  The RO 
should take adjudicatory action and such 
adjudication should include consideration 
of the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.71, 4.71a, 4.73, 4.118 and the 
precepts of DeLuca, supra, and Esteban, 
supra, as well as VAOPGCPREC 23-97 (July 
1, 1997).  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until further notice is 
received.  The purpose of this remand is to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the appeal.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


